 
 
I 
111th CONGRESS
1st Session
H. R. 3154 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2009 
Ms. Lee of California (for herself, Ms. Kilpatrick of Michigan, Mr. Johnson of Georgia, and Ms. Fudge) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for grants to increase the number of law enforcement officers on the streets by 5 to 10 percent in areas with high incidences of violent crime. 
 
 
1.Short titleThis Act may be cited as the Enhanced Violent Crime Community Policing Act of 2009. 
2.FindingsCongress finds the following: 
(1)According to the U.S. Department of Justice, from Fiscal Year 1995 to Fiscal Year 2000, the COPS program funded 105,000 police officers. 
(2)According to the Government Accountability Office, the COPS program has contributed to a 2.5 percent decline in the violent crime rate between 1999 and 2000. 
(3)According to University of Chicago economist Steven Levitt, each 10 percent increase in the size of a police force reduces violent crime by 4 percent and property crime by 5 percent. 
(4)A study by University of Maryland economists William Evans and Emily Owens suggests that a 2 percent increase in police officers put on the streets through the COPS program led to a 2 percent decline in violent crime. 
(5)Economists David Anderson of Centre College and Mark Cohen of Vanderbilt University suggest that the total cost of crime in the United States is approximately $2,000,000,000, annually, and that each additional dollar provided to the COPS program may generate $4.00 to $8.50 in savings to the Nation by reducing crimes committed and the overall cost of crime. 
(6)According to the U.S. Department of Justice Census of State and Local Law Enforcement Agencies, 20 of the Nation’s 50 largest local police departments saw a decline in sworn law enforcement personnel from 2000 to 2004. 
(7)Following a 10-year decline in the violent crime rate, Federal Bureau of Investigation’s statistics indicate that violent crime increased in 2004, 2005, and 2006. 
(8)In recent months, incidences of violent crime, gang violence, violence against police officers, and homicides have risen in many of the metropolitan areas in the United States, including the following: 
(A)On March 21, 2009, four Oakland, California, police officers were shot and killed during a traffic stop and the subsequent pursuit of the suspect. 
(B)On April 4, 2009, three Pittsburgh, Pennsylvania, police officers were killed responding to a domestic dispute. 
(C)On April 3, 2009, a Binghamton, New York, man killed himself and 13 others at a local civic association building.  
3.Enhanced violent crime community policySection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended— 
(1)in subsection (b), by inserting after paragraph (4) the following new paragraph:  
 
(5)hire and train new career law enforcement officers for deployment in areas and communities with high incidences of violent crime, in accordance with subsection (j).;  
(2)by amending subsection (c) to read as follows: 
 
(c)Preferential considerationIn awarding grants under this part, the Attorney General— 
(1)may give preferential consideration to applications for hiring and training new career law enforcement officers for deployment in areas and communities with high incidences of violent crime, as authorized by paragraph (5) of subsection (b) and in accordance with subsection (j); and 
(2)may give preferential consideration, where feasible, to applications for hiring and rehiring additional career law enforcement officers that involve a non-Federal contribution exceeding the 25 percent minimum under subsection (g).; and 
(3)by adding at the end the following new subsection: 
 
(j)Enhanced violent crime community policing grants 
(1)In generalThe Attorney General shall, subject to the availability of appropriations to carry out this subsection, make grants, as authorized under subsection (b)(5) and in accordance with this subsection, to hire and train new career law enforcement officers for deployment in areas and communities with high incidences of violent crime to enhance community policing in such areas. 
(2)Eligible entitiesNotwithstanding subsection (a), grants awarded under this subsection shall be awarded only to units of local government.  
(3)Grant designationsThe Attorney General shall award grants under this subsection to— 
(A)the 5 units of local government with a population over 350,000 residents with the highest violent crime rate per capita as listed by the 2007 Federal Bureau of Investigation Crime in the United States report; and 
(B)15 additional units of local government determined by the Attorney General to have the greatest need for such a grant, based on— 
(i)per capita violent crime rate; 
(ii)gang population; 
(iii)drug trafficking rate; 
(iv)high school drop-out rate; 
(v)unemployment rate; 
(vi)poverty rate; 
(vii)population; and 
(viii)any other criteria determined by the Attorney General. 
(4)Grant amount 
(A)Maximum and minimum amountThe grant amount awarded to an grantee under this subsection for the grant period shall be— 
(i)not more than is necessary to increase the size of the grantee’s sworn police force, as of the date the grantee submitted the application for a grant under this subsection, by 10 percent; and 
(ii)not less than is necessary to increase the size of the grantee’s sworn police force, as of the date the grantee submitted the application for a grant under this subsection, by 5 percent. 
(B)Ratable reductionIf funds appropriated in a fiscal year to carry out this subsection are not sufficient to fully fund the minimum grant amount determined under subparagraph (A) for each grantee, the Attorney General shall reduce the amount of the grant to each grantee by a proportionate share. 
(5)Inapplicable provisionsThe following provisions of this part shall not apply to grants awarded under this subsection: 
(A)Subsection (g) of this section (relating to matching funds). 
(B)Subsection (i) of this section (relating to termination of grants for hiring officers). 
(C)Subsection (c) of section 1704 (relating to hiring costs). . 
 
